PER CURIAM.
The defendant was convicted of possession of a controlled substance (heroin) in violation of Florida Statute 893.13; trafficking in cocaine by possessing 28 or more grams (but less than 200) in violation of Florida Statute 893.135; and possession of more than 20 grams of cannabis in violation of Florida Statute 893.13. The two trafficking convictions were based on testimony as to quantity, which the state concedes failed to meet the requirements of Ross v. State, 528 So.2d 1237 (Fla. 3d DCA 1988). We will therefore return the matter to the trial court for resentencing on these two counts. The other ground urged for reversal is found to be without merit. Therefore the convictions under review be and the same are hereby affirmed and the sentence as relates to the conviction of possession be and it is affirmed. The sentences on the remaining convictions for trafficking are set aside and the matter is returned to the trial court for resentencing on these two convictions.
Reversed and remanded with directions.